DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribbich et al. (US Pub No. 2016/0327921).
	Regarding claim 1, Ribbich teaches environmental condition sensor device, comprising:
a microprocessor (See abstract, Fig. 8, and [0106]);
a condition sensor, operatively connected to said microprocessor, to measure a condition of a system being monitored (See abstract, Fig. 8, [0092], and [0130])); and
an optical output interface, operatively connected to said microprocessor, to produce light to optically communicate a measured condition of the system being monitored (See abstract, Fig. 8, [0100], [0111] and [0129]).
Regarding claim 2, Ribbich teaches wherein said condition sensor measures a pressure of the system being monitored (See [0124]).
Regarding claim 3, Ribbich teaches said condition sensor measures a temperature of the system being monitored (See [0124]).
Regarding claim 4, Ribbich teaches an environment condition sensor, operatively connected to said microprocessor, to measure an environment condition being experienced by the environmental condition sensor device; said optical output interface producing light to optically communicate a
measured environment condition being experienced by the environmental condition sensor device (See abstract, Fig. 8, [0092], [0130], [0100], [0111] and [0129]).
Regarding claim 5, Ribbich teaches environment condition sensor measures a temperature being experienced by the environmental condition sensor device (See [0124]).
Regarding claim 6, Ribbich teaches wherein said condition sensor measures a pressure of the system being monitored (See [0124]).
Regarding claim 7, Ribbich teaches environment condition sensor measures vibrations being experienced by the environmental condition sensor device (See [0040]).
Regarding claim 10, Ribbich teaches optical output interface includes an optical block to visually communicate the light produced by said optical output interface to an operator observing the environmental condition sensor device (See abstract, Fig. 8, [0100], [0111] and [0129]).
Claims 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lys et al. (US pub No. 2004/0212321).
Regarding claim 14, Lys teaches an environmental condition sensor device, comprising:
an environmental condition sensor housing configured to house components of the environmental condition sensor device (See abstract, Fig. 7, and [0107]); and
an environmental condition system interface configured to connect the environmental condition sensor device to a system being monitored (See [0108]-[0109]);
said environmental condition sensor housing including a first connection interface (See [0071] and [0083])
said environmental condition system interface including a second connection interface (See [0071] and [0083]); 
said first connection interface being configured to connect with said second connection (See [0071] and [0083]);
said first connection interface and said second connection interface being configured to enable said environmental condition system interface to be independently rotatable of said environmental condition sensor housing (See [0071] and [0083]).
Regarding claim 16, Lys teaches said second connection interface includes a protrusion located on an extension (See [0071] and [0083] teaches a screw socket which includes a protrusion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ribbich et al. (US Pub No. 2016/0327921) and Hanson et al. (US Pub No. 2004/0172954).
	Regarding claim 8, Ribbich teaches a display to optically communicate the status of the system (See abstract, Fig. 8, [0100], [0111] and [0129]).
Ribbich does not teach determining if each sensor component of said condition sensor is operationally compliant.
	Hanson teaches determining if each sensor component of said condition sensor is operationally compliant (See [0027]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Ribbich’s system to include Hanson’s malfunction determination in order to ensure proper working order. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 9, Ribbich teaches a display to optically communicate the status of the system (See abstract, Fig. 8, [0100], [0111] and [0129]).
Ribbich does not teach determining if each sensor component of said condition sensor is operationally compliant.
	Hanson teaches determining if each sensor component of said condition sensor is operationally compliant (See [0027]).
	Regarding claim 11, Ribbich teaches environmental condition sensor device, comprising:
a microprocessor (See abstract, Fig. 8, and [0106]);
a condition sensor, operatively connected to said microprocessor, to measure a condition of a system being monitored said condition sensor including sensor components (See abstract, Fig. 8, [0092], and [0130])); and
an optical output interface, operatively connected to said microprocessor, to produce light to optically communicate a status of the environmental condition sensor device (See abstract, Fig. 8, [0100], [0111] and [0129]).
Ribbich does not teach determining if each sensor component of said condition sensor is operationally compliant.
	Hanson teaches determining if each sensor component of said condition sensor is operationally compliant (See [0027]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Ribbich’s system to include Hanson’s malfunction determination in order to ensure proper working order. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	Claim 12 is rejected with the same reasoning as claim 9.
Claim 13 is rejected with the same reasoning as claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683